991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Henry D. JONES, Defendant-Appellant.
No. 93-6011.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 23, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-603)
Henry D. Jones, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Henry D. Jones appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Jones, No. CA-92-603 (E.D.N.C. Nov. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Jones raised an ineffective assistance of counsel claim based on the failure of counsel to advise him of the alleged grand jury infirmity, the claim is without merit.   Tollett v. Henderson, 411 U.S. 258, 267 (1973)